ON MOTION FOR REHEARING.
GRAVES, Presiding Judge.
Appellant contends in his motion for rehearing that we were in error in holding that the license and weights inspector for the Department of Public Safety had a right to stop and inspect the truck of the appellant while same was traveling upon a public highway in this state.
In the first place, we reiterate the fact that this appellant was operating under a license only, and as quoted in our original opinion, the officer observed the truck of the appellant which was loaded at the time. Undoubtedly he could not ascertain whether or not the same was overloaded by merely looking at the same, but he had a right under the statute to see whether or not the same was overloaded. Therefore, he was within the contemplation of the statute -when he stopped the truck upon the highway in order to ascertain its condition. An overloaded truck had no license nor right upon the public highway. The only method by which he could ascertain whether or not the same was overloaded was to stop it and see. We think the law provides for such contingencies.
It is again complained in the motion for rehearing that we misconstrued appellant’s objection to the fact that a bottle of liquor was found in the cab of this truck, approximately empty, and that eventually the jury smelled the same. It is therefore contended that the members of the jury were made witnesses in *87this case as to whether or not the small amount of liquor still remaining in the bottle was of an intoxicating character.
It was shown by the statement of facts that the bottle was introduced in evidence before the jury. They could see the same, and the question of its intoxicating character was not an issue for the jury. He was not charged with transporting intoxicating liquor. It was merely a circumstance to show that there was a pottle of some kind found in the bottom of the cab, and that 'some of the jurors finally smelled, as well as looked at, the bottle introduced in evidence.
We find practically the same situation presented in the case of Smith v. State, 152 Tex. Cr. R. 399, 214 S.W. (2d) 471, in which Judge Beauchamp held that where the question of the intoxicating character of the liquid was not in issue and the jury were not called upon to determine such fact, it has been uni-formerly held that no harm is done to the accused by an inspection of the liquid by the jury. In that case, a quotation is found from Reid v. State, 100 Tex. Cr. R. 512, 271 S.W. 625, by Judge Morrow, as follows:
“It was improper for the court to permit the district attorney to pass around to the members of the jury a part of the liquor that was involved and have them smell it. This procedure has often been criticized, and the reason for its continued repetition is difficult to comprehend. If the information gotten by this experiment could be appropriated by them to any controverted question, the conviction would be jeopardized. If, as in the present case, it could not be appropriated, it would seem a useless act. There seems no question that there were several jugs of whisky in the car in which the appellant was riding. The fact that the jury were called upon to smell the whisky, while useless and improper as stated above, cannot under the circumstances be regarded as harmful. See Lerma v. State, 81 Tex. Cr. R. 109, 194 S.W. 167; Cook v. State, 96 Tex. Cr. R. 586, 258 S.W. 1058.”
As said in the opinion just above quoted, a different question might arise if the proposition of the intoxicating quality of the liquid had been a matter at issue before the jury..
We think this matter has been properly disposed of in the original opinion.
The motion for rehearing will be overruled.